         Case 2:20-cv-01113-GJP Document 232 Filed 09/14/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    FEDERAL TRADE COMMISSION, et al.,                    CIVIL ACTION
                   Plaintiffs,                           NO. 20-01113

                   v.

    THOMAS JEFFERSON UNIVERSITY, et
    al.
                   Defendants.


                              MEMORANDUM ORDER

         Before the Court are Defendant Thomas Jefferson University’s Motion to Seal

Confidential Exhibits (ECF 168) and Defendant Albert Einstein Healthcare Network’s

Motion to Seal Highly Confidential and Confidential Documents. (ECF 186.) In

deciding the motions, the Court incorporates the background and legal standards from

its Memorandum ruling on the third-party motions to seal. (ECF 229.) The Court

makes its determinations after a careful document-by-document review and based on

the limited reasons Defendants provided for keeping the materials under seal. The

motions (ECF 168 and 186) are GRANTED IN PART and DENIED IN PART as

follows. 1

        The motions are GRANTED with respect to the following exhibits: PX1074,

PX1261, PX1310, PX1365, PX1395, PX1404, PX6049, DX9372 and DX 9438. “Courts

may permissibly seal judicial records ‘where they are sources of business information

that might harm a litigant’s competitive standing.’” In re Avandia Mktg., Sales




1
      Further, Defendant Thomas Jefferson University’s motion seeking to file its
motion to seal under seal (ECF 163) is GRANTED IN PART. Only those exhibits to
(ECF 168) which this Order allows to remain under seal will be maintained under seal.
        Case 2:20-cv-01113-GJP Document 232 Filed 09/14/20 Page 2 of 3




Practices & Prod. Liab. Litig., 924 F.3d 662, 679 (3d Cir. 2019) (quoting Republic of

Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 662 (3d Cir. 1991)). These

exhibits are, at least as of this point in time, being placed under seal because they

contain future financial and budget projections, future strategic plans and other

business information that, if disclosed, might harm a Defendant’s ability to compete.

They contain information which, if made public, would “work a clearly defined and

serious injury to the party seeking closure.” Publicker Indus., Inc. v. Cohen, 733 F.2d

1059, 1071 (3d Cir. 1984). Cf. Bradburn Parent/Teacher Store, Inc. v. 3M, No. 02-7676,

2004 WL 1146665, at *2 (E.D. Pa. May 19, 2004) (holding disclosure of financial

projections “could clearly cause competitive harm . . . , by giving competitors an

understanding of [the defendant’s] view of the marketplace as well as [its]

competitiveness within the marketplace”).

       The motions to seal are DENIED as to exhibits PX1051, PX1153, PX1300,

PX1364, PX1368, PX1375, PX1382, PX1412, PX2045, PX2091, PX2099, PX2109,

PX2122, PX2142, PX2143, PX2175, PX2241, PX2245, PX2316, PX2345, PX2402,

PX2408, PX2435, PX2459, DX9420. Based on the information available to the Court,

Defendants have not met their burden to show these documents should be sealed.

“Broad allegations of harm, bereft of specific examples or articulated reasoning, are

insufficient.” In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001) (internal citation

omitted). And to the extent that these exhibits include projections that are no longer

current, Defendants have not shown “how public dissemination of the pertinent

materials now would cause the competitive harm they claim.” Leucadia, Inc. v. Applied

Extrusion Techs., Inc., 998 F.2d 157, 167 (3d Cir. 1993). Absent further context, the




                                             2
         Case 2:20-cv-01113-GJP Document 232 Filed 09/14/20 Page 3 of 3




Court cannot find that Defendants’ interests in keeping these documents confidential

outweighs the public interest in access to judicial records. See Leucadia, Inc. v. Applied

Extrusion Techs., Inc., 998 F.2d 157, 165 (3d Cir. 1993) (“the strong common law

presumption of access must be balanced against the factors militating against access”)

(citation omitted).

       Defendants’ motions to seal are DENIED AS MOOT in all other respects. 2

       SO ORDERED this 14th day of September, 2020.

                                                               BY THE COURT:



                                                               ________________________
                                                               GERALD J. PAPPERT, J.




2        After Defendants filed their motions, the parties informed the Court that, except for redacted
documents that might be used by defendants, they only reasonably anticipate using a subset of the
documents subject to Defendants’ motions to seal at the preliminary injunction hearing. (ECF 225
(identifying 34 separate exhibits).) Accordingly, the Court’s Order addresses only those documents
listed in Appendix B to ECF 225.


                                                  3
